DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 12, filed 10/27/2021, with respect to claims 1, 13, and 16 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. In the non-final office action dated 7/30/2021, Examiner cited YOUN et al. (US 20210120596) with figure numbers from Zong et al. (US 20200396649). Upon further consideration of YOUN and Zong, Examiner has concluded that sufficient distinctions have been made between the prior arts, YOUN and/or Zong, and the Applicant’s invention to merit allowance. Examiner has performed further search, however, DAO does not teach the claimed limitation sufficiently as stated below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: DAO et al. (US 20190191467) teaches the claim limitation “the one or more notifications are load-shared among the plurality of notification identifiers associated with the second network entity” see Fig. 3 and Fig. 5 of DAO. However, DAO’s Fig. 12 and [0174] (The SMF 92 may send to the UPF 86 a PDU Session Modification request along the N4 communications link coupling the SMF 92 and the UPF 86 to provide additional information regarding the second UE, a PCC rule update, if the PDU session type is of an IP or Ethernet data type, a packet filter description information and/or, if the PDU 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467